


STANDBY LETTER OF CREDIT AGREEMENT




To:  WELLS FARGO BANK, NATIONAL ASSOCIATION


Applicant hereby requests that you, Wells Fargo Bank, National Association
("Wells Fargo"), issue in your name one or more standby letters of credit
pursuant to Applications for the issuance of such Credits and the terms and
conditions of this Agreement.  Each Credit will be issued at Applicant's request
and for its account, and, unless otherwise specifically provided in any Loan
Document, at your option.  Applicant agrees that the terms and conditions in
this Agreement shall apply to each Application and the Credit issued pursuant to
each Application, and to transactions under each Application, each Credit and
this Agreement.


SECTION 1. DEFINITIONS.  As used in this Agreement, the following terms shall
have the meanings set forth after each term: "Agreement" means this Standby
Letter of Credit Agreement as it may be revised or amended from time to
time.  "Applicant" means collectively each person and/or entity signing this
Agreement as Applicant.  "Application" means your printed form titled
"Application For Standby Letter of Credit" or any other form acceptable to you
on which Applicant applies for the issuance by you of a Credit and/or an
application for amendment of a Credit or any combination of such applications,
as the context may require.  "Beneficiary" means the person or entity named on
an Application as the beneficiary or any transferee of such
beneficiary.  "Collateral" means the Property, together with the proceeds of
such Property, securing any or all of Applicant's obligations and liabilities at
any time existing under or in connection with any L/C Document and/or any Loan
Document. "Commission Fee" means the per annum fee applicable to a Credit,
computed at the per annum fee rate specified by you or specified in any Loan
Document, charged by you at the time or times specified by you on the amount of
each Credit and on the amount of each increase in a Credit for the time period
each Credit is outstanding.  "Credit" means an instrument or document titled
"Irrevocable Standby Letter of Credit" or "Standby Letter of Credit", or any
instrument or document whatever it is titled or whether or not it is titled
functioning as a standby letter of credit, issued under or pursuant to an
Application, and all renewals, extensions and amendments of such instrument or
document.  "Demand" means any sight draft, electronic or telegraphic
transmission or other written demand drawn or made, or purported to be drawn or
made, under or in connection with any Credit.  "Document" means any instrument,
statement, certificate or other document referred to in or related to any Credit
or required by any Credit to be presented with any Demand.  "Dollars" means the
lawful currency at any time for the payment of public or private debts in the
United States of America.  "Event of Default" means any of the events set forth
in Section 13 of this Agreement.  "Expiration Date" means the date any Credit
expires.  "Guarantor" means any person or entity guaranteeing the payment and/or
performance of any or all of Applicant's obligations under or in connection with
any L/C Document and/or any Loan Document.  "Holding Company" means any company
or other entity directly or indirectly controlling you.  "L/C Document" means
this Agreement, each Application, each Credit, and each Demand.  "Loan Document"
means each and any promissory note, loan agreement, security agreement, pledge
agreement, guarantee or other agreement or document executed in connection with,
or relating to, any extension of credit under which any Credit is
issued.  "Maximum Rate" means the maximum amount of interest (as defined by
applicable laws), if any, permitted to be paid, taken, reserved, received,
collected or charged under applicable laws, as the same may be amended or
modified from time to time.  "Negotiation Fee" means the fee, computed at the
negotiation fee rate specified by you or specified in any Loan Document, charged
by you on the amount of each Demand paid by you or any other bank specified by
you when each Demand is paid.  "Payment Office" means the office specified by
you or specified in any Loan Document as the office where reimbursements and
other payments under or in connection with any L/C Document are to be made by
Applicant.  "Prime Rate" means the rate of interest most recently announced
within Wells Fargo at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Wells Fargo's base rates and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto, and is evidenced by the recording thereof after
its announcement in such internal publication or publications as Wells Fargo may
designate.  "Property" means all forms of property, whether tangible or
intangible, real, personal or mixed.  "Rate of Exchange" means Wells Fargo's
then current selling rate of exchange in San Francisco, California for sales of
the currency of payment of any Demand, or of any fees or expenses or other
amounts payable under this Agreement, for cable transfer to the country of which
such currency is the legal tender.  "UCP" means the Uniform Customs and Practice
for Documentary Credits, an International Chamber of Commerce publication, or
any substitution therefor or replacement thereof.  "Unpaid and Undrawn Balance"
means at any time the entire amount which has not been paid by you under all the
Credits issued for Applicant's account, including, without limitation, the
amount of each Demand on which you have not yet effected payment as well as the
amount undrawn under all such Credits.  "Wells Fargo & Company" means Wells
Fargo & Company, a Delaware corporation.


SECTION 2.  HONORING DEMANDS AND DOCUMENTS.  You may receive, accept and honor,
as complying with the terms of any Credit, any Demand and any Documents
accompanying such Demand; provided, however, that such Demand and accompanying
Documents appear on their face to comply substantially with the provisions of
such Credit and are, or appear on their face to be, signed or issued by (a) a
person or entity authorized under such Credit to draw, sign or issue such Demand
and accompanying Documents, or (b) an administrator, executor, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver or other legal representative or successor in interest by
operation of law of any such person or entity.


SECTION 3. REIMBURSEMENT FOR PAYMENT OF DEMANDS.  Applicant shall reimburse you
for all amounts paid by you on each Demand, including, without limitation, all
such amounts paid by you to any paying, negotiating or other bank.  If in
connection with the issuance of any Credit, you agree to pay any other bank the
amount of any payment or negotiation made by such other bank under such Credit
upon your receipt of a cable, telex or other written telecommunication advising
you of such payment or negotiation, or authorize any other bank to debit your
account for the amount of such payment or negotiation, Applicant agrees to
reimburse you for all such amounts paid by you, or debited to your account with
such other bank, even if any Demand or Document specified in such Credit fails
to arrive in whole or in part or if, upon the arrival of any such Demand or
Document, the terms of such Credit have not been complied with or such Demand or
Document does not conform to the requirements of such Credit or is not otherwise
in order.


SECTION 4. FEES AND EXPENSES.  Applicant agrees to pay to you (a) all Commission
Fees, Negotiation Fees, cable fees, amendment fees, non-usance fees, and
cancellation fees of, and all out-of-pocket expenses incurred by, you under or
in connection with any L/C Document, and (b) all fees and charges of banks or
other entities other than you under or in connection with any L/C Document if
any Application (i) does not indicate who will pay such fees and charges, (ii)
indicates that such fees and charges are to be paid by Applicant, or (iii)
indicates that such fees and charges are to be paid by the Beneficiary and the
Beneficiary does not, for any reason whatsoever, pay such fees or
charges.  There shall be no refund of any portion of any Commission Fee in the
event any Credit is used, reduced, amended, modified or terminated before its
Expiration Date.


SECTION 5. DEFAULT INTEREST.  Unless otherwise specified in any Loan Document,
or on an Application and agreed to by you, all amounts to be reimbursed by
Applicant to you, and all fees and expenses to be paid by Applicant to you, and
all other amounts due from Applicant to you under or in connection with any L/C
Documents, will bear interest (to the extent permitted by law), payable on
demand, from the date you paid the amounts to be reimbursed or the date such
fees, expenses and other amounts were due until such amounts are paid in full,
at a rate per annum (computed on the basis of a 360-day year, actual days
elapsed) which is the lesser of (a) four percent (4%) above the Prime Rate in
effect from time to time, or (b) the Maximum Rate.


SECTION 6. TIME AND METHOD OF REIMBURSEMENT AND PAYMENT.  Unless otherwise
specified in this Section, in any Loan Document, or on an Application and agreed
to by you, all amounts to be reimbursed by Applicant to you, all fees and
expenses to be paid by Applicant to you, and all interest and other amounts due
to you from Applicant under or in connection with any L/C Documents will be
reimbursed or paid at the Payment Office in Dollars in immediately available
funds without setoff or counterclaim (i) on demand or, (ii) at your option by
your debiting any of Applicant's accounts with you, with each such debit being
made without presentment, protest, demand for reimbursement or payment, notice
of dishonor or any other notice whatsoever, all of which are hereby expressly
waived by Applicant.  Each such debit will be made at the time each Demand is
paid by you or, if earlier, at the time each amount is paid by you to any
paying, negotiating or other bank, or at the time each fee and expense is to be
paid or any interest or other amount is due under or in connection with any L/C
Documents.  If any Demand or any fee, expense, interest or other amount payable
under or in connection with any L/C Documents is payable in a currency other
than Dollars, Applicant agrees to reimburse you for all amounts paid by you on
such Demand, and/or to pay you all such fees, expenses, interest and other
amounts, in one of the three following ways, as determined by you in your sole
discretion in each case: (a) at such place as you shall direct, in such other
currency; or (b) at the Payment Office in the Dollar equivalent of the amount of
such other currency calculated at the Rate of Exchange on the date determined by
you in your sole discretion; or (c) at the Payment Office in the Dollar
equivalent, as determined by you (which determination shall be deemed correct
absent manifest error), of such fees, expenses, interest or other amounts or of
the actual cost to you of paying such Demand.  Applicant assumes all political,
economic and other risks of disruptions or interruptions in any currency
exchange.


SECTION 7. AGREEMENTS OF APPLICANT.  Applicant agrees that (a) unless otherwise
specifically provided in any Loan Document, you shall not be obligated at any
time to issue any Credit for Applicant's account; (b) unless otherwise
specifically provided in any Loan Document, if any Credit is issued by you for
Applicant's account, you shall not be obligated to issue any further Credit for
Applicant's account or to make other extensions of credit to Applicant or in any
other manner to extend any financial consideration to Applicant; (c) you have
not given Applicant any legal or other advice with regard to any L/C Document or
Loan Document; (d) if you at any time discuss with Applicant the wording for any
Credit, any such discussion will not constitute legal or other advice by you or
any representation or warranty by you that any wording or Credit will satisfy
Applicant's needs; (e) Applicant is responsible for the wording of each Credit,
including, without limitation, any drawing conditions, and will not rely on you
in any way in connection with the wording of any Credit or the structuring of
any transaction related to any Credit; (f) Applicant, and not you, is
responsible for entering into the contracts relating to the Credits between
Applicant and the Beneficiaries and for causing Credits to be issued; (g) you
may, as you deem appropriate, modify or alter and use in any Credit the
terminology contained on the Application for such Credit; (h) unless the
Application for a Credit specifies whether the Documents to be presented with a
Demand under such Credit must be sent to you in one parcel or in two parcels or
may be sent to you in any number of parcels, you may, if you so desire, make
such determination and specify in the Credit whether such Documents must be sent
in one parcel or two parcels or may be sent in any number of parcels; (i) you
shall not be deemed Applicant's agent or the agent of any Beneficiary or any
other user of any Credit, and neither Applicant, nor any Beneficiary nor any
other user of any Credit shall be deemed your agent; (j) Applicant will promptly
examine all Documents and each Credit if and when they are delivered to
Applicant and, in the event of any claim of noncompliance of any Documents or
any Credit with Applicant's instructions or any Application, or in the event of
any other irregularity, Applicant will promptly notify you in writing of such
noncompliance or irregularity, Applicant being conclusively deemed to have
waived any such claim of noncompliance or irregularity unless such notice is
promptly given; (k) all directions and correspondence relating to any L/C
Document are to be sent at Applicant's risk; (l) if any Credit has a provision
concerning the automatic extension of its Expiration Date, you may, at your sole
option, give notice of nonrenewal of such Credit and if Applicant does not at
any time want such Credit to be renewed Applicant will so notify you at least
fifteen (15) calendar days before you are to notify the Beneficiary of such
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Credit; (m) Applicant will not seek to obtain, apply for, or acquiesce in any
temporary or permanent restraining order, preliminary or permanent injunction,
permanent injunction or any other pretrial or permanent injunctive or similar
relief, restraining, prohibiting or enjoining you, any of your correspondents or
any advising, confirming, negotiating, paying or other bank from paying or
negotiating any Demand or honoring any other obligation under or in connection
with any Credit; and (n) except for Applicant's obligations specifically
affected by those actions or failures to act referred to in subsections (ii) and
(vii) of this Section 7(n) which you have performed or approved or accepted,
Applicant's obligations under or in connection with each L/C Document and Loan
Document shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of each such L/C Document and
Loan Document under all circumstances whatsoever, including, without limitation,
the following circumstances, the circumstances listed in Section 12(b) through
(u) of this Agreement, and any other event or circumstance similar to such
circumstances: (i) any lack of validity or enforceability of any L/C Document,
any Loan Document, any Document or any agreement relating to any of the
foregoing; (ii) any amendment of or waiver relating to, or any consent to or
departure from, any L/C Document, any Loan Document or any Document; (iii) any
release or substitution at any time of any Property held as Collateral; (iv)
your failure to deliver to Applicant any Document you have received with a
drawing under a Credit because doing so would, or is likely to, violate any law,
rule or regulation of any government authority; (v) the existence of any claim,
set-off, defense or other right which Applicant may have at any time against you
or any Beneficiary (or any person or entity for whom any Beneficiary may be
acting) or any other person or entity, whether under or in connection with any
L/C Document, any Loan Document, any Document or any Property referred to in or
related to any of the foregoing or under or in connection with any unrelated
transaction; (vi) any breach of contract or other dispute between or among any
two or more of you, Applicant, any Beneficiary, any transferee of any
Beneficiary, any person or entity for whom any Beneficiary or any transferee of
any Beneficiary may be acting, or any other person or entity; or (vii) any
delay, extension of time, renewal, compromise or other indulgence granted or
agreed to by you with or without notice to Applicant, or Applicant's approval,
in respect of any of Applicant's indebtedness or other obligations to you under
or in connection with any L/C Document or any Loan Document.


SECTION 8.  COMPLIANCE WITH LAWS AND REGULATIONS.  Applicant represents and
warrants to you that no Application, Credit or transaction under any Application
and/or Credit will contravene any law or regulation of the government of the
United States or any state thereof.  Applicant agrees (a) to comply with all
federal, state and foreign exchange regulations and other government laws and
regulations now or hereafter applicable to any L/C Document, to any payments
under or in connection with any L/C Document, to each transaction under or in
connection with any L/C Document, or to the import, export, shipping or
financing of the Property referred to in or shipped under or in connection with
any Credit, and (b) to reimburse you for such amounts as you may be required to
expend as a result of such laws or regulations, or any change therein  or in the
interpretation thereof by any court or administrative or government authority
charged with the administration of such laws or regulations.


SECTION 9. TAXES, RESERVES AND CAPITAL ADEQUACY REQUIREMENTS.  In addition to,
and notwithstanding any other provision of any L/C Document or any Loan
Document, in the event that any law, treaty, rule, regulation, guideline,
request, order, directive or determination (whether or not having the force of
law) of or from any government authority, including, without limitation, any
court, central bank or government regulatory authority, or any change therein or
in the interpretation or application thereof, (a) does or shall subject you to
any tax of any kind whatsoever with respect to the L/C Documents, or change the
basis of taxation of payments to you of any amount payable thereunder (except
for changes in the rate of tax on your net income); (b) does or shall impose,
modify or hold applicable any reserve, special deposit, assessment, compulsory
loan, Federal Deposit Insurance Corporation insurance or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances or loans by, other credit extended by or any other acquisition of funds
by, any of your offices; (c) does or shall impose, modify or hold applicable any
capital adequacy requirements (whether or not having the force of law); or (d)
does or shall impose on you any other condition; and the result of any of the
foregoing is (i) to increase the cost to you of issuing or maintaining any
Credit or of performing any transaction under any L/C Document, (ii) to reduce
any amount receivable by you under any L/C Document, or (iii) to reduce the rate
of return on your capital or the capital of the Holding Company to a level below
that which you or the Holding Company could have achieved but for any
imposition, modification or application of any capital adequacy requirement
(taking into consideration your policy and the policy of the Holding Company, as
the case may be, with respect to capital adequacy), and any such increase or
reduction is material (as determined by you or the Holding Company, as the case
may be, in your or the Holding Company's sole discretion); then, in any such
case, Applicant agrees to pay to you or the Holding Company, as the case may be,
such amount or amounts as may be necessary to compensate you or the Holding
Company for (A) any such additional cost, (B) any reduction in the amount
received by you under any L/C Document, or (C) to the extent allocable (as
determined by you or the Holding Company, as the case may be, in your or the
Holding Company's sole discretion) to any L/C Document, any reduction in the
rate of return on your capital or the capital of the Holding Company.


SECTION 10.  COLLATERAL.  In addition to, and not in substitution for, any
Property delivered, conveyed, transferred or assigned to you under any Loan
Document as security for any or all of Applicant's obligations and liabilities
to you at any time existing under or in connection with any L/C Document or any
Loan Document, Applicant grants to you a security interest in and to the
following Collateral, whether or not any such Collateral is in your possession
or control or the possession or control of your agents or correspondents or in
transit to, or set apart for, you or your agents or correspondents, until such
time as all Applicant's obligations and liabilities to you at any time existing
under or in connection with each L/C Document and each Loan Document have been
fully paid and discharged, all as security for such obligations and liabilities,
(a) all Applicant's  property, claims, demands, right, title and interest in and
to the balance of each of Applicant's deposit accounts with you now or at any
time hereafter existing, and all evidences of such deposit accounts, (b) all
Property belonging to Applicant or in which it may have an interest, now or at
any time hereafter delivered, conveyed, transferred, assigned, pledged or paid
to you or your agents or correspondents in any manner whatsoever, whether as
security or for safekeeping or otherwise, including, without limitation, any
items received for collection or transmission, and the proceeds of such items,
whether or not such Property is in whole or in part released to Applicant on
trust or bailee receipt or otherwise, and (c) where Applicant is more than one
person or entity, all right, title and interest of each of Applicants in and to
all the Property which any of Applicants may now or hereafter obtain as security
for the obligations of any one or more of Applicants to one or more of the
others of Applicants arising under or in connection with the transaction to
which any Credit relates.  Further, in addition to, and not in substitution for,
any Property delivered, conveyed, transferred or assigned to you under any Loan
Document as security for any or all of Applicant's obligations and liabilities
to you at any time existing under or in connection with any L/C Document or any
Loan Document, Applicant agrees to deliver, convey, transfer and assign to you
on demand, as security, Property of a value and character satisfactory to you,
(i) if you at any time feel insecure about Applicant's ability or willingness to
repay any amounts which you have paid or may pay in the future on any Demand or
in honoring any other of your obligations under or in connection with any
Credit, or (ii) without limiting the generality of the foregoing, if any
temporary or permanent restraining order, preliminary or permanent injunction,
or any other pretrial or permanent injunctive or similar relief is obtained
restraining, prohibiting or enjoining you, any of your correspondents, or any
advising, confirming, negotiating, paying or other bank from paying or
negotiating any Demand or honoring any other obligation under or in connection
with any Credit.  Applicant agrees that the receipt by you or any of your agents
or correspondents at any time of any kind of security, including, without
limitation, cash, shall not be deemed a waiver of any of your rights or powers
under this Agreement.  Applicant agrees to sign and deliver to you on demand,
all such deeds of trust, security agreements, financing statements and other
documents as you shall at any time request which are necessary or desirable (in
your sole opinion) to grant to you an effective and perfected security interest
in and to any or all of the Collateral.  Applicant agrees to pay all filing and
recording fees related to the perfection of any security interest granted to you
in accordance with this Section.  Applicant hereby agrees that any or all of the
Collateral may be held and disposed of as provided in this Agreement by
you.  Upon any transfer, sale, delivery, surrender or endorsement of any
Document or Property which is or was part of the Collateral, Applicant will
indemnify and hold you and your agents and correspondents harmless from and
against each and every claim, demand, action or suit which may arise against you
or any of your agents or correspondents by reason of such transfer, sale,
delivery, surrender or endorsement.


SECTION 11. INDEMNIFICATION.  Except to the extent any of the following are
caused by your lack of good faith, gross negligence, willful misconduct, failure
to honor any Demand presented under any Credit when such Demand and its
accompanying Documents appear on their face to comply strictly with the terms of
such Credit, or honor of any Demand under a Credit when such Demand and its
accompanying Documents do not appear on their face to comply substantially with
the terms of such Credit, Applicant agrees, notwithstanding any other provision
of this Agreement, to reimburse and indemnify you for (a) all amounts paid by
you to any Beneficiary under or in connection with any guarantee or similar
undertaking issued by such Beneficiary to a third party at Applicant's request,
whether such request is communicated directly by Applicant or through you to
such Beneficiary; and (b) all damages, losses, liabilities, actions, claims,
suits, penalties, judgments, obligations, costs or expenses, of any kind
whatsoever and howsoever caused, including, without limitation, attorneys' fees
and interest, paid, suffered or incurred by, or imposed upon, you directly or
indirectly arising out of or in connection with (i) any L/C Document, any Loan
Document, any Document or any Property referred to in or related to any Credit;
(ii) Applicant's failure to comply with any of its obligations under this
Agreement; (iii) the issuance of any Credit; (iv) the transfer of any Credit;
(v) any guarantee or similar undertaking, or any transactions thereunder, issued
by any Beneficiary to a third party at Applicant's request, whether such request
is communicated directly by Applicant or through you to such Beneficiary; (vi)
any communication made by you, on Applicant's instructions, to any Beneficiary
requesting that such Beneficiary issue a guarantee or similar undertaking to a
third party or the issuance of any such guarantee or similar undertaking; (vii)
the collection of any amounts Applicant owes to you under or in connection with
any L/C Document or any Loan Document; (viii) the foreclosure against, or other
enforcement of, any Collateral; (ix) the protection, exercise or enforcement of
your rights and remedies under or in connection with any L/C Document or any
Loan Document; (x) any court decrees or orders, including, without limitation,
temporary or permanent restraining orders, preliminary or permanent injunctions,
or any other pretrial or permanent injunctive or similar relief, restraining,
prohibiting or enjoining or seeking to restrain, prohibit or enjoin you, any of
your correspondents or any advising, confirming, negotiating, paying or other
bank from paying or negotiating any Demand or honoring any other obligation
under or in connection with any Credit; or (xi) any Credit being governed by
laws or rules other than the UCP in effect on the date such Credit is
issued.  The indemnity provided in this Section will survive the termination of
this Agreement and the expiration or cancellation of any or all the
Credits.  Without limiting any provision of this Agreement, it is the express
intention of the parties to this Agreement that the indemnity contained in this
Section shall apply to each person to be indemnified without regard to the sole
or contributory negligence of such person.


SECTION 12.  LIMITATION OF LIABILITY.  Notwithstanding any other provision of
this Agreement, neither you nor any of your agents or correspondents will have
any liability to Applicant for any action, neglect or omission under or in
connection with any L/C Document, Loan Document or Credit, including, without
limitation, the issuance or any amendment of any Credit, the failure to issue or
amend any Credit, or the honoring or dishonoring of any Demand under any Credit,
and such action or neglect or omission will bind Applicant, except to the extent
any such action or neglect or omission is caused by, or arises from, your lack
of good faith, gross negligence, willful misconduct, failure to honor any Demand
presented under any Credit when such Demand and its accompanying Documents
appear on their face to comply strictly with the terms of such Credit, or honor
of any Demand under a Credit when such Demand and its accompanying Documents do
not appear on their face to comply substantially with the terms of such
Credit.  Notwithstanding any other provision of any L/C Document, but without in
any way affecting, except as specifically provided in this sentence, your
obligation under this Agreement to honor any Demand presented under any Credit
when such Demand and its accompanying Documents appear on their face to comply
strictly with the terms of such Credit and to dishonor any Demand under a Credit
when such Demand and its accompanying Documents do not appear on their face to
comply substantially with the terms of such Credit, in no event shall you or
your officers or directors be liable or responsible for the following,
regardless of whether any claim is based on contract or tort:  (a) any special,
consequential, indirect or incidental damages, including, without limitation,
lost profits, arising out of or in connection with the issuance of any Credit or
any action taken or not taken by you in connection with any L/C Document, any
Loan Document, or any Document or Property referred to in or related to any
Credit; (b) the honoring of any Demand in accordance with any order or directive
of any court or government or regulatory body or entity requiring such honor
despite any temporary restraining order, restraining order, preliminary
injunction, permanent injunction or any type of pretrial or permanent injunctive
relief or any similar relief, however named, restraining, prohibiting or
enjoining such honor; (c) the dishonoring of any Demand in accordance with any
legal or other restriction in force at the time and in the place of presentment
or payment; (d) verifying the existence or reasonableness of any act or
condition referenced, or any statement made, in connection with any drawing or
presentment under any Credit; (e) the use which may be made of any Credit; (f)
the validity of any purported transfer of any Credit or the identity of any
purported transferee of any Beneficiary; (g) any acts or omissions of any
Beneficiary or any other user of any Credit; (h) the form, validity,
sufficiency, correctness, genuineness or legal effect of any Demand or any
Document, or of any signatures or endorsements on any Demand or Document, even
if any Demand or any Document should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (i) payment by you of any Demand
when the Demand and any accompanying Documents appear on their face to comply
substantially with the terms of the Credit to which they relate or dishonor by
you of any Demand when the Demand and any accompanying Documents do not strictly
comply on their face with the terms of the Credit to which they relate; (j) the
failure of any Demand or Document to bear any reference or adequate reference to
the Credit to which it relates; (k) the failure of any Document to accompany any
Demand; (l) the failure of any person or entity to note the amount of any Demand
on the Credit to which it relates or on any Document; (m) the failure of any
person or entity to surrender or take up any Credit; (n) the failure of any
Beneficiary to comply with the terms of any Credit or to meet the obligations of
such Beneficiary to Applicant; (o) the failure of any person or entity to send
or forward Documents if and as required by the terms of any Credit; (p) any
errors, inaccuracies, omissions, interruptions or delays in transmission or
delivery of any messages, directions or correspondence by mail, cable,
telegraph, wireless or otherwise, whether or not they are in cipher; (q) any
notice of nonrenewal of a Credit sent by you not being received on time or at
any time by the Beneficiary of such Credit; (r) any inaccuracies in the
translation of any messages, directions or correspondence; (s) any Beneficiary's
use of the proceeds of any Demand; (t) any Beneficiary's failure to repay to you
or Applicant the proceeds of any Demand if the terms of any Credit require such
repayment; or (u) any act, error, neglect, default, negligence, gross
negligence, omission, willful misconduct, lack of good faith, insolvency or
failure in business of any of your agents or correspondents or of any advising,
confirming, negotiating, paying or other bank.  Except to the extent caused by,
or arising from, your lack of good faith, gross negligence, willful misconduct,
failure to honor any Demand presented under any Credit when such Demand and its
accompanying Documents appear on their face to comply strictly with the terms of
such Credit, or honor of any Demand under a Credit when such Demand and its
accompanying Documents do not appear on their face to comply substantially with
the terms of such Credit, the occurrence of any one or more of the contingencies
referred to in the preceding sentence shall not affect, impair or prevent the
vesting of your rights or powers under this Agreement or any Loan Document or
Applicant's obligation to make reimbursement or payment to you under this
Agreement or any Loan Document.  The provisions of this Section will survive the
termination of this Agreement and any Loan Documents and the expiration or
cancellation of any or all the Credits.


SECTION 13.  EVENTS OF DEFAULT.  Each of the following shall constitute an Event
of Default under this Agreement: (a) Applicant's or any Guarantor's failure to
pay any principal, interest, fee or other amount when due under or in connection
with any L/C Document or any Loan Document; (b) Applicant's failure to deliver
to you Property of a value and character satisfactory to you at any time you
have demanded security from Applicant pursuant to Section 10 of this Agreement;
(c) the occurrence and continuance of any default or defined event of default
under any Loan Document or any other agreement, document or instrument signed or
made by Applicant or any Guarantor in your favor; (d) Applicant's or any
Guarantor's failure to perform or observe any term, covenant or agreement
contained in this Agreement or any Loan Document (other than those referred to
in subsections (a), (b) and (c) of this Section), or the breach of any other
obligation owed by Applicant or any Guarantor to you, and any such failure or
breach shall be impossible to remedy or shall remain unremedied for thirty (30)
calendar days after such failure or breach occurs; (e) any representation,
warranty or certification made or furnished by Applicant or any Guarantor under
or in connection with any L/C Document, any Loan Document or any Collateral, or
as an inducement to you to enter into any L/C Document or Loan Document or to
accept any Collateral, shall be materially false, incorrect or incomplete when
made; (f) any material provision of this Agreement or any Loan Document shall at
any time for any reason cease to be valid and binding on Applicant or any
Guarantor or shall be declared to be null and void, or the validity or
enforceability thereof shall be contested by Applicant, any Guarantor or any
government agency or authority, or Applicant or any Guarantor shall deny that it
has any or further liability or obligation under this Agreement or any Loan
Document; (g) Applicant's or any Guarantor's failure to pay or perform when due
any indebtedness or other obligation Applicant or such Guarantor has to any
person or entity other than you if such failure gives the payee of such
indebtedness or the beneficiary of the performance of such obligation the right
to accelerate the time of payment of such indebtedness or the performance of
such obligation; (h) any guarantee of, or any security covering, any of
Applicant's indebtedness to you arising under or in connection with any L/C
Document or any Loan Document fails to be in full force and effect at any time;
(i) any material adverse change in Applicant's or any Guarantor's financial
condition; (j) Applicant or any Guarantor suspends the transaction of its usual
business or is expelled or suspended from any exchange; (k) Applicant or any
Guarantor dies or is incapacitated; (l) Applicant or any Guarantor dissolves or
liquidates; (m) Applicant or any Guarantor is not generally paying its debts as
they become due; (n) Applicant or any Guarantor becomes insolvent, however such
insolvency may be evidenced, or Applicant or any Guarantor makes any general
assignment for the benefit of creditors; (o) a petition is filed by or against
Applicant or any Guarantor seeking Applicant's or such Guarantor's liquidation
or reorganization under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time, or a similar action is brought
by or against Applicant or any Guarantor under any federal, state or foreign
law; (p) a proceeding is instituted by or against Applicant or any Guarantor for
any relief under any bankruptcy, insolvency or other law relating to the relief
of debtors, reorganization, readjustment or extension of indebtedness or
composition with creditors; (q) a custodian or a receiver is appointed for, or a
writ or order of attachment, execution or garnishment is issued, levied or made
against, any of Applicant's or any Guarantor's Property or assets; (r) an
application is made by any of Applicant's or any Guarantor's judgment creditors
for an order directing you to pay over money or to deliver other of Applicant's
or such Guarantor's Property; or (s) any government authority or any court takes
possession of any substantial part of Applicant's or any Guarantor's Property or
assets or assumes control over Applicant's or any Guarantor's affairs.


SECTION 14.  REMEDIES.  Upon the occurrence and continuance of any Event of
Default all amounts paid by you on any Demand which have not previously been
repaid to you, together with all interest on such amounts, and the Unpaid and
Undrawn Balance, if any, shall automatically be owing by Applicant to you and
shall be due and payable by Applicant on demand without presentment or any other
notice of any kind, including, without limitation, notice of nonperformance,
notice of protest, protest, notice of dishonor, notice of intention to
accelerate, or notice of acceleration, all of which are expressly waived by
Applicant.  Upon payment of the Unpaid and Undrawn Balance to you Applicant
shall have no further legal or equitable interest therein, and you will not be
required to segregate on your books or records the Unpaid and Undrawn Balance
paid by Applicant.  After you receive the Unpaid and Undrawn Balance, you agree
to pay to Applicant, upon termination of all of your liability under all the
Credits and Demands, a sum equal to the amount which has not been drawn under
all the Credits less all amounts due and owing to you from Applicant under or in
connection with the L/C Documents and the Loan Documents.  Further, upon the
occurrence and continuance of any Event of Default, you may sell immediately,
without demand for payment, advertisement or notice to Applicant, all of which
are hereby expressly waived, any and all Collateral, received or to be received,
at private sale or public auction or at brokers' board or upon any exchange or
otherwise, at your option, in such parcel or parcels, at such times and places,
for such prices and upon such terms and conditions as you may deem proper, and
you may apply the net proceeds of each sale, together with any sums due from you
to Applicant, to the payment of any and all obligations and liabilities due from
Applicant to you under or in connection with the L/C Documents and the Loan
Documents, all without prejudice to your rights against Applicant with respect
to any and all such obligations and liabilities which may be or remain
unpaid.  If any such sale be at brokers' board or at public auction or upon any
exchange, you may yourself be a purchaser at such sale free from any right of
redemption, which Applicant hereby expressly waive and release.  All your rights
and remedies existing under the L/C Documents and the Loan Documents are in
addition to, and not exclusive of, any rights or remedies otherwise available to
you under applicable law.  In addition to any rights now or hereafter granted
under applicable law, and not by way of limitation of any such rights, upon the
occurrence and continuance of any Event of Default, Applicant hereby authorizes
you at any time or from time to time, without notice to Applicant or to any
other person (any such notice being hereby expressly waived by Applicant) and to
the extent permitted by law, to appropriate and to apply any and all Applicant's
deposits (general or special, including, without limitation, indebtedness
evidenced by certificates of deposit) with you or elsewhere, whether matured or
unmatured, and any other indebtedness at any time held or owing by you to or for
Applicant's credit or its account, against and on account of Applicant's
obligations and liabilities to you under or in connection with any of the L/C
Documents or the Loan Documents, irrespective of whether or not you shall have
made any demand for payment of any or all such obligations and liabilities or
declared any or all such obligations and liabilities to be due and payable, and
although any or all such obligations and liabilities shall be contingent or
unmatured.


SECTION 15.  GENERAL WAIVERS.  No delay, extension of time, renewal, compromise
or other indulgence which may occur or be granted by you under any L/C Document
or any Loan Document shall impair your rights or powers under this Agreement or
any Application.  You shall not be deemed to have waived any of your rights
under this Agreement or any Application unless such waiver is in writing signed
by your authorized representative.  No such waiver, unless expressly provided
therein, shall be effective as to any transactions which occur subsequent to the
date of such waiver or as to the continuance of any Event of Default after such
waiver.


SECTION 16.  AMENDMENTS AND MODIFICATIONS TO THIS AGREEMENT AND THE CREDITS.  No
amendment or modification of this Agreement shall be effective unless it is in
writing signed by Applicant's and your authorized representative(s).  At
Applicant's verbal or written request, or with Applicant's verbal or written
consent, and without extinguishing or otherwise affecting Applicant's
obligations under this Agreement or any Loan Document, you may with respect to
any Credit, in writing or by any other action, but you will not be obligated to,
(a) increase the amount of such Credit, (b) extend the time for, and amend or
modify the terms and conditions governing, the making and honoring of any Demand
or Document or any other terms and conditions of such Credit, or (c) waive the
failure of any Demand or Document to comply with the terms of such Credit, and
any Collateral pledged or granted to you in connection with such Credit will
secure Applicant's obligations to you with respect to such Credit as amended,
modified or waived.  No amendment to, or modification of, the terms of any
Credit will become effective if the Beneficiary of such Credit or any confirming
bank objects to such amendment or modification.  If any Credit is amended or
modified in accordance with this Section, Applicant shall be bound by, and
obligated under, the provisions of this Agreement with respect to such Credit as
so amended or modified, and any action taken by you or any advising, confirming,
negotiating, paying or other bank in accordance with such amendment or
modification.


SECTION 17.   SUCCESSORS AND ASSIGNS.  The terms and conditions of this
Agreement and each Application shall bind Applicant's heirs, executors,
administrators, successors and assigns, and all rights, benefits and privileges
conferred on you under or in connection with each L/C Document and each Loan
Document shall be and hereby are extended to, conferred upon and may be enforced
by your successors and assigns.  Applicant will not assign this Agreement or
Applicant's obligations or liabilities to you under or in connection with any
L/C Document or Loan Document to any person or entity without your prior written
approval.


SECTION 18.  GOVERNING LAW.  This Agreement and each Application, and
Applicant's and your performance under this Agreement and each Application,
shall be governed by and be construed in accordance with the laws of the State
of California.  Unless you otherwise specifically agree in writing, each Credit,
the opening of each Credit, the performance by you under each Credit, and the
performance by the Beneficiary and any advising, confirming, negotiating, paying
or other bank under each Credit, shall be governed by and be construed in
accordance with the UCP in force on the date of the issuance of each Credit.


SECTION 19.  JURISDICTION AND SERVICE OF PROCESS.  Any suit, action or
proceeding against Applicant under or with respect to any L/C Document may, at
your sole option, be brought in (a) the courts of the State of California, (b)
the United States District Courts in California, (c) the courts of Applicant's
jurisdiction of incorporation or principal office, or (d) the courts of the
jurisdiction where any Beneficiary, any advising, confirming, negotiating,
paying or other bank, or any other person or entity has brought any suit, action
or proceeding against you with respect to any Credit or any Demand, and
Applicant hereby submits to the nonexclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment and waives any other
preferential jurisdiction by reason of domicile.  Applicant will accept joinder
in any suit, action or proceeding brought in any court or jurisdiction against
you by any Beneficiary, any advising, confirming, negotiating, paying or other
bank or any other person or entity with respect to any Credit or any
Demand.  Applicant irrevocably waives any objection, including, without
limitation, any objection of the laying of venue or any objection based on the
grounds of forum non conveniens, which Applicant may now or hereafter have to
the bringing of any such action or proceeding.  Applicant further waives any
right to transfer or change the venue of any suit, action or proceeding brought
against Applicant by you under or in connection with any L/C
Document.  Applicant irrevocably consents to the service of process in any
action or proceeding in any court by the mailing of copies thereof by registered
or certified mail, postage prepaid, to Applicant at its address specified next
to its signature on this Agreement or at such other address as Applicant shall
have notified to you in writing, such service to be effective ten (10) days
after such mailing.


SECTION 20.  GOVERNING LAW AND DISPUTES RESOLVED AS PROVIDED IN THE LOAN
DOCUMENTS.  Notwithstanding any provision to the contrary in this Agreement, if
any Credit governed by this Agreement is issued under or pursuant to any Loan
Document, the law governing such Loan Document will also govern this Agreement
and each Application and Applicant's and your performance under this Agreement
and each Application, and all disputes arising between Applicant and you under
or in connection with any L/C Document will be resolved as provided in such Loan
Document, unless any such dispute is brought by, or involves, the Beneficiary of
such Credit, or any advising, confirming, negotiating, paying, accepting or
other bank, or any other person or entity other than Applicant, and results in
legal action different from the form of action provided in such Loan
Document.  If pursuant to this Section Texas law governs this Agreement, the
special Texas provisions at the end of this Agreement will apply.


SECTION 21.  MULTIPLE APPLICANTS AND WAIVERS.  If this Agreement is signed by
more than one person and/or entity as an Applicant, this Agreement and the
Applications of each such person and/or entity shall be the joint and several
agreement of all such persons and/or entities and all references to "Applicant"
or "Applicant's" in this Agreement and the Applications shall refer to all such
persons and/or entities jointly and severally.  Whether this Agreement is signed
by one Applicant or more than one Applicant, you shall have no obligation to
disclose to any Applicant any information or material about any other Applicant
or any other person which you acquire in any manner.  Each Applicant waives any
right to require you to proceed against any other Applicant or any other person,
or marshal assets or proceed against or exhaust any security held from any other
Applicant or any other person.  Each Applicant waives any defense to its
liability in connection with any Credit or this Agreement based upon or arising
by reason of (a) any defense of any other Applicant or any other person; (b) the
cessation or limitation from any cause whatsoever, other than payment in full of
such Applicant’s obligations under this Agreement, of the liability of any other
Applicant or of any other person in connection with any Credit or this
Agreement; (c) any act or omission by you which directly or indirectly results
in or aids the release or discharge of any other Applicant or any other person
by operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies you may have against any other Applicant or any other person,
including, without limitation, the release by you of any Guarantor or other
person obligated in connection with any Credit or this Agreement; (d) the
release of any security for any indebtedness owed to you in connection with any
Credit or this Agreement; (e) the application of payments received by you from
any other Applicant or any other person obligated in connection with any Credit
or this Agreement to indebtedness of such other Applicant or other person to you
other than indebtedness in connection with any Credit or this Agreement, and (f)
any modification of the obligations or liabilities of any other Applicant or any
other person in connection with any Credit or this Agreement.  Each Applicant
waives all rights and defenses it may have arising out of (A) any election of
remedies by you, even though that election of remedies destroys such Applicant’s
rights of subrogation or its rights to proceed against any other Applicant or
any other person for reimbursement, or (B) any loss of rights such Applicant may
suffer by reason of any rights, powers or remedies of any other Applicant or
other person in connection with any anti-deficiency laws or any other laws
limiting, qualifying or discharging any such other Applicant's or other person’s
indebtedness in connection with any Credit or this Agreement, whether by
operation of law or otherwise.  Until all indebtedness of each Applicant to you
arising under or in connection with this Agreement or any Credit shall have been
paid in full, each Applicant waives any right of subrogation and any right to
enforce any remedy which you now have or may hereafter have against any other
Applicant or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by you.  If any waiver in
this Agreement is determined to be contrary to any applicable law or public
policy, such waiver shall be effective only to the extent permitted by law.


SECTION 22.  SEVERABILITY.  Any provision of any L/C Document which is
prohibited or unenforceable in any jurisdiction shall be, only as to such
jurisdiction, ineffective to the extent of such prohibition or unenforceability,
but all the remaining provisions of such L/C Document and all the other L/C
Documents shall remain valid.


SECTION 23.  HEADINGS.  The headings used in this Agreement are for convenience
of reference only and shall not define or limit the provisions of this
Agreement.


SECTION 24.  COMPLETE AGREEMENT.  The entire agreement with respect to each
Credit will consist of this Agreement and the Application for such Credit,
together with any written document or instrument signed by Applicant and you, or
signed by Applicant and approved by you, which specifically references such
Credit, the Application for such Credit, or this Agreement.  Except as
specifically provided in this Agreement, in any Application or in any written
document or instrument referred to in the preceding sentence, no statements or
representations not contained in this Agreement, such Application or such
written document or instrument shall have any force or effect on this Agreement,
such Application or such written document or instrument.


UNLESS ANY CREDIT GOVERNED BY THIS AGREEMENT IS ISSUED UNDER OR PURSUANT TO A
LOAN DOCUMENT WHICH DOES NOT HAVE TEXAS GOVERNING LAW, IF THE APPLICANT’S
ADDRESS BELOW IS IN TEXAS, OR IF THE APPLICANT’S HEADQUARTERS OR PRINCIPAL PLACE
OF BUSINESS IS IN TEXAS, THE FOLLOWING ADDITIONAL PROVISIONS WILL APPLY


Section Texas 1.  GOVERNING LAW.  This Agreement and each Application, and
Applicant's and your performance under this Agreement and each Application,
shall be governed by and be construed in accordance with the laws of the State
of Texas.


Section Texas 2.  JURISDICTION AND SERVICE OF PROCESS.  Any suit, action or
proceeding against Applicant under or with respect to any L/C Document may, at
your sole option, be brought in (a) the courts of the State of Texas, (b) the
United States District Courts in Texas, (c) the courts of Applicant's
jurisdiction of incorporation or principal office, or (d) the courts of the
jurisdiction where any Beneficiary, any advising, confirming, negotiating,
paying or other bank, or any other person or entity has brought any suit, action
or proceeding against you with respect to any Credit or any Demand, and
Applicant hereby submits to the nonexclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding or judgment and waives any other
preferential jurisdiction by reason of domicile.  The remaining provisions of
Section 19 of this Agreement will apply.


Section Texas 3.  CERTAIN TRI-PARTY ACCOUNTS.  Applicant and you agree that
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
accounts and revolving tri-party accounts) shall not apply to any revolving loan
accounts created under, or maintained in connection with, this Agreement, any
other L/C Document, or any Loan Document.


Section Texas 4.  BUSINESS PURPOSE.  Applicant represents and warrants that all
its obligations and liabilities evidenced by the L/C Documents and the Loan
Documents are for a business, commercial, investment, agricultural or other
similar purpose and not primarily for a personal, family or household purpose.


Section Texas 5.  COMPLIANCE WITH USURY LAWS.  It is Applicant's and your
intention to comply strictly with applicable usury laws.  Accordingly,
notwithstanding any provision to the contrary in any L/C Document or in any Loan
Document, in no event shall any L/C Document or any Loan Document require the
payment or permit the payment, taking, reserving, receiving, collection or
charging of any sums constituting interest under applicable laws that exceed the
Maximum Rate permitted by such laws, as the same may be amended or modified from
time to time.  If any such excess interest is called for, contracted for,
charged, taken, reserved or received in connection with any L/C Document or any
Loan Document or in any communication by you or any other person to Applicant or
to any other person, or in the event that all or part of the principal or
interest owing to you under any L/C Document or any Loan Document shall be
prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved or received on the amount of principal actually outstanding from
time to time under any L/C Document or any Loan Document exceeds the Maximum
Rate, then in such event it is agreed that (i) the provisions of this Section
shall govern and control, (ii) neither Applicant nor any other person or entity
now or hereafter liable for the payments under any L/C Document or any Loan
Document shall be obligated to pay the amount of such interest to the extent it
is in excess of the Maximum Rate, (iii) any such excess interest which is or has
been received by you, notwithstanding this Section, shall be credited against
the then unpaid principal balance owing under any L/C Document or any Loan
Document, or if all amounts outstanding under any L/C Document or any Loan
Document have been or would be paid in full by such credit, refunded to
Applicant, and (iv) the provisions of the L/C Documents and the Loan Documents,
and any other communication by you or any other person to Applicant shall
immediately be deemed reformed and such excess interest reduced to the Maximum
Rate without the necessity of executing any other document.  The right to
accelerate the maturity of any amounts due under any L/C Document or any Loan
Document does not include the right to accelerate, collect or charge unearned
interest, but only such interest that has otherwise accrued as of the date of
acceleration.  Without limiting the foregoing, all calculations of the rate of
interest contracted for, charged, taken, reserved or received in connection with
any L/C Document or any Loan Document which are made for the purpose of
determining whether such rate exceeds the Maximum Rate shall be made to the
extent permitted by applicable laws by amortizing, prorating, allocating and
spreading, during the period of the full term of such L/C Document or such Loan
Document, including, without limitation, all prior and subsequent renewals and
extensions of such L/C Document or such Loan Document, all interest at any time
contracted for, charged, taken, reserved or received by you.  The terms of this
Section shall be deemed to be incorporated into each L/C Document and each Loan
Document .  To the extent that either Chapter 303 or 306, or both, of the Texas
Finance Code apply in determining the Maximum Rate, you hereby elect to
determine the applicable rate ceiling by using the weekly ceiling from time to
time in effect, subject to your right subsequently to change such method in
accordance with applicable law, as the same may be amended or modified from time
to time.


Section Texas 6.  ALL THE L/C DOCUMENTS AND THE LOAN DOCUMENTS CONSTITUTE A
WRITTEN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES RELATING TO THE L/C DOCUMENTS OR THE LOAN DOCUMENTS OR THE INDEBTEDNESS
EVIDENCED BY THE L/C DOCUMENTS OR THE LOAN DOCUMENTS.


IF THE APPLICANT’S ADDRESS BELOW IS IN OREGON OR IF ITS HEADQUARTERS OR
PRINCIPAL PLACE OF BUSINESS IS IN OREGON, THE FOLLOWING ADDITIONAL PROVISIONS
WILL APPLY


Section Oregon 1.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS
MADE BY A LENDER AFTER OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.


IF THE APPLICANT’S ADDRESS BELOW IS IN WASHINGTON OR IF ITS HEADQUARTERS OR
PRINCIPAL PLACE OF BUSINESS IS IN WASHINGTON, THE FOLLOWING ADDITIONAL
PROVISIONS WILL APPLY


Section Washington 1.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER
WASHINGTON LAW.


IF THE APPLICANT’S ADDRESS BELOW IS IN NEBRASKA OR IF ITS HEADQUARTERS OR
PRINCIPAL PLACE OF BUSINESS IS IN NEBRASKA, THE FOLLOWING ADDITIONAL PROVISIONS
WILL APPLY


Section Nebraska 1.  ENFORCEABILITY OF WRITTEN TERMS ONLY.  A CREDIT AGREEMENT
MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT THE PARTIES
FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE,
UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER
FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.


IF THE APPLICANT’S ADDRESS BELOW IS IN IOWA OR IF ITS HEADQUARTERS OR PRINCIPAL
PLACE OF BUSINESS IS IN IOWA, THE FOLLOWING ADDITIONAL PROVISIONS WILL APPLY


Section Iowa 1.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT
SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE
ENFORCEABLE.  NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN
CONTRACT MAY BE LEGALLY ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT
ONLY BY ANOTHER WRITTEN AGREEMENT.


Section Iowa 2.  By signing this Agreement, Applicant acknowledges receipt of a
copy of this Agreement.


This Agreement is signed by Applicant's duly authorized representative or
representatives on the date specified below.


PLANTRONICS, INC.
 
               /s/ Barbara V. Scherer
By:         Barbara V. Scherer
Title:     SVP, Finance & Administration and CFO
 
PLANTRONICS BV
 
               /s/ Barbara V. Scherer
By:         Barbara V. Scherer
Title:     SVP, Finance & Administration and CFO
 
345 Encinal Street
Santa Cruz, CA 95060
DATE: March 31, 2009
345 Encinal Street
Santa Cruz, CA 95060
DATE: March 31, 2009
   






